Case 17-23432        Doc 59     Filed 04/22/19     Entered 04/22/19 15:57:33          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 23432
         Monique Oliphant

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/04/2017.

         2) The plan was confirmed on 12/11/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/14/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/07/2018, 08/14/2018, 09/27/2018.

         5) The case was Dismissed on 10/29/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23432             Doc 59         Filed 04/22/19    Entered 04/22/19 15:57:33                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,108.39
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $2,108.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,016.87
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $91.52
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $2,108.39

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American First Finance                  Unsecured         766.81      1,202.90         1,202.90           0.00       0.00
 America's Financial Choice Inc          Unsecured      1,890.60         766.81           766.81           0.00       0.00
 Chase Bank                              Unsecured         200.00           NA               NA            0.00       0.00
 Chase Bank                              Unsecured         952.55           NA               NA            0.00       0.00
 City of Chicago Corporate Counselor     Unsecured      5,000.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      7,554.92     11,919.10        11,919.10            0.00       0.00
 Comcast                                 Unsecured         300.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         890.78      1,297.80         1,297.80           0.00       0.00
 Credit Collection Servic                Unsecured         890.78           NA               NA            0.00       0.00
 Crest Financial                         Unsecured      2,313.95            NA               NA            0.00       0.00
 DeVry Education Group                   Unsecured      2,600.00       2,951.59         2,951.59           0.00       0.00
 Direct TV                               Unsecured         892.00           NA               NA            0.00       0.00
 Educational Credit Management Corp      Unsecured      4,331.87            NA               NA            0.00       0.00
 Educational Credit Management Corp      Unsecured      6,248.86       7,304.13         7,304.13           0.00       0.00
 Educational Credit Management Corp      Unsecured           0.00      5,063.45         5,063.45           0.00       0.00
 Express Cash Mart of Illinois LLC       Unsecured         667.00           NA               NA            0.00       0.00
 First Premier Bank                      Unsecured         465.19           NA               NA            0.00       0.00
 Great Lakes Credit Union                Unsecured          70.00           NA               NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured      6,725.00            NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority            0.00          0.00             0.00           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         465.00        465.19           465.19           0.00       0.00
 Majestic Lake Financial                 Unsecured      1,426.50         900.00           900.00           0.00       0.00
 Midland Funding LLC                     Unsecured         638.99        638.99           638.99           0.00       0.00
 Millenium Credit                        Unsecured         728.59           NA               NA            0.00       0.00
 Money Lion of Illinois LLC              Unsecured         829.93           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      4,124.68       4,493.17         4,493.17           0.00       0.00
 Portfolio Recovery Associates           Unsecured         661.00        661.81           661.81           0.00       0.00
 Portfolio Recovery Associates           Unsecured         462.00        462.91           462.91           0.00       0.00
 Quantum3 Group                          Unsecured      1,059.09       1,056.09         1,056.09           0.00       0.00
 Speedy Cash                             Unsecured         680.00           NA               NA            0.00       0.00
 TCF Bank                                Unsecured         750.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-23432             Doc 59   Filed 04/22/19    Entered 04/22/19 15:57:33               Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted     Allowed         Paid          Paid
 Trust Lending Group               Unsecured         525.00           NA           NA            0.00        0.00
 United States Dept Of Education   Unsecured     72,973.00     85,234.13     85,234.13           0.00        0.00
 University of Phoenix             Unsecured      1,200.00            NA           NA            0.00        0.00
 Village of North Riverside        Unsecured         100.00           NA           NA            0.00        0.00
 White Hill Cash                   Unsecured         780.00           NA           NA            0.00        0.00
 White Hill Cash                   Unsecured         281.33           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                Interest
                                                              Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                $0.00               $0.00
       Mortgage Arrearage                                       $0.00                $0.00               $0.00
       Debt Secured by Vehicle                                  $0.00                $0.00               $0.00
       All Other Secured                                        $0.00                $0.00               $0.00
 TOTAL SECURED:                                                 $0.00                $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00               $0.00
        Domestic Support Ongoing                                $0.00                $0.00               $0.00
        All Other Priority                                      $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $124,418.07                 $0.00               $0.00


 Disbursements:

           Expenses of Administration                            $2,108.39
           Disbursements to Creditors                                $0.00

 TOTAL DISBURSEMENTS :                                                                           $2,108.39




UST Form 101-13-FR-S (9/1/2009)
Case 17-23432        Doc 59      Filed 04/22/19     Entered 04/22/19 15:57:33            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
